Citation Nr: 0937067	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
disability, claimed as numbness and weakness of the right 
hand and arm, as a result of Department of Veterans Affairs 
(VA) surgical treatment in July 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, a hearing was held at the RO before the 
undersigned Veterans Law Judge (VLJ).  In November 2007, the 
Board remanded this case for additional development.

In August 2008, the Board denied entitlement to the benefits 
sought.  In July 2009, the parties filed a Joint Motion for 
Remand.  By Order dated July 13, 2009, the motion was granted 
and the matter was remanded for compliance with the 
instructions in the joint motion.  

In August 2009, the Board sent the Veteran a letter providing 
him with the opportunity to submit additional argument and/or 
evidence in support of his appeal.  Thereafter, the Veteran 
submitted the "90-Day Letter Response Form" indicating that 
he did not have anything else to submit and he requested that 
the Board proceed immediately with the readjudication of the 
appeal.  In September 2009, the Veteran's representative 
submitted written argument.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2009 Joint Motion for Remand indicates that in its 
August 2008 decision, the Board did not ensure compliance 
with its November 2007 remand order, which requested the 
following:  

Obtain and associate with the claims file 
the following VA records: the report of 
VA EMG/NCV studies done in November or 
December 2001; the hospital summary 
pertaining to the right (sic) thoracotomy 
performed at the VAMC in Temple, Texas, 
in July 2004; the veteran's signed 
consent form pertaining to that surgery; 
and VA medical records for the veteran 
dated from January 2005 to the present.  

Specifically, it was noted that the SF-522, which presumably 
contains the Veteran's signed consent for the July 2004 
thoracotomy, remained outstanding and was not associated with 
the claims file.  Thus, it was determined that the Board did 
not ensure compliance with its prior remand order and that 
additional remand was warranted.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Request the original SF-522 and signed 
consent form pertaining to the July 
2004 right thoracotomy performed at 
VAMC Temple, Texas.  All efforts to 
obtain these records must be documented 
in the claims file.  

2.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
benefits under 38 U.S.C. § 1151 for 
additional disability, claimed as 
numbness and weakness of the right hand 
and arm, as a result of VA surgical 
treatment in July 2004.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




